                Case 2:21-cr-00311-SB Document 8 Filed 07/15/21 Page 1 of 1 Page ID #:32




                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
United States of America                                               CASE NUMBER

                                                       PLAINTIFF(S)                          2:21-cr-00311 FMO
                                    v.
Rudolph Peterson
                                                                             ORDER RE TRANSFER PURSUANT TO
                                                                          GENERAL ORDER 21-01 (Related Criminal Cases)
                                                      DEFENDANT(S).

                                                               CONSENT
          I hereby consent to the transfer of the above-entitled                                          Order 21-01.
                                                               d case to my calendar, pursuant to General Ord

                July 15, 2021                                Stanley Blumenfeld, Jr.
                    Date                                     United
                                                                  d States District
                                                                           Distriict Judge
                                                                                     Judge
                                                                                       d


                                                            DECLINATION
          I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth below:




                    Date                                       United States District Judge
                                     REASON FOR TRANSFER AS INDICATED BY COUNSEL

          Case 2:20-cr-00482 SB                                   and the present case:
                 A. Arise out of the same conspiracy, common scheme, transaction, series of transactions or events; or
                 B. Involve one or more defendants in common, and would entail substantial duplication of labor in pretrial,
                     trial or sentencing proceedings if heard by different judges.

                                                       Notice to Counsel from Clerk

          On all documents subsequently filed in this case, please substitute the initials                SB        after the case
number in place of the initials of the prior judge, so that the case number will read 2:21-cr-00311 SB                               .
This is very important because documents are routed to the assigned judge by means of these initials.




cc:         PSALA               PSAED         USMLA          USMSA          USMED            Previous Judge    Statistics Clerk

CR-59 (03/21)                    ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 21-01 (Related Criminal Cases)
